Third District Court of Appeal
                               State of Florida

                       Opinion filed October 14, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D22-1073
                      Lower Tribunal No. F22-2053C
                          ________________

                           Jasmine Martinez,
                                 Petitioner,

                                     vs.

                    Cassandra Jones, etc., et al.,
                               Respondents.


     A Case of Original Jurisdiction – Habeas Corpus.

     Law Office of Roderick D. Vereen, Esq., P.A., and Roderick D.
Vereen, for petitioner.

      Ashley Moody, Attorney General, and Kseniya Smychkouskaya,
Assistant Attorney General, for respondent The State of Florida.


Before MILLER, GORDO and BOKOR, JJ.

     GORDO, J.
        Jasmine Deandra Martinez files this petition for writ of habeas corpus

challenging the trial court’s denial of her motion for pretrial bond following a

three-day Arthur1 hearing. We deny the petition.

                                       I.

        Martinez is charged as a principal with first-degree premeditated

murder of LeShonte Jones, attempted murder of Jones’ three-year old child

and conspiracy to commit murder—with a firearm. Martinez filed a motion

for release on bond. The State filed a motion for pretrial detention pursuant

to section 907.041, Florida Statutes, and separately requested the case be

set for Arthur hearing.

        After the three-day hearing, the trial court entered a detailed written

order chronicling its findings of fact and conclusions of law—the relevant

portion of which we quote below:

              The Court concludes that – for purposes of
              Martinez’s Arthur hearing – Javon Carter murdered
              LeShonte Jones. The murder was a premeditated
              hit. There was no interaction between Ms. Jones
              and her killer and nothing was stolen; it was a cold-
              blooded, intentional murder . . . . The State
              introduced strong evidence that Martinez needed to
              eliminate LeShonte Jones as a witness against
              Kelly Nelson, one of Martinez’s boyfriends. Ms.
              Jones testified during a deposition that Kelly Nelson
              and his sister had robbed her and he appeared to
              be in possession of a firearm at the time. As a

1
    State v. Arthur, 390 So.2d 717 (Fla. 1980)

                                       2
           result, Kelly Nelson was being held without bond
           pending trial and faced a mandatory life sentence
           as a prison release reoffender if he were convicted.
           Martinez spent months attempt[ing] to convince
           and/or coerce Ms. Jones into dropping the charges
           against Kelly Nelson. When her efforts failed,
           Martinez decided that Ms. Jones had to be
           eliminated. . . . The evidence introduced at the
           Hearing supports the State’s contention that
           Martinez premeditated, orchestrated, and funded
           Ms. Jones’ murder in order to eliminate a witness
           whose testimony threatened to put one of Martinez’
           boyfriends in prison for life. If Martinez is willing to
           go to such lengths for a boyfriend, she would
           constitute and ongoing mortal threat to all of the
           State’s witnesses in this case. The Court could
           never fashion any conditions of release that would
           reasonably protect the community from Martinez.
           Furthermore, given the real possibility of spending
           the remainder of her life incarcerated, Martinez has
           little incentive not to flee the jurisdiction if released
           on bond, especially in light of the strength of the
           State’s case. The Court is not convinced it could
           fashion conditions of release that would ensure
           Martinez’s presence at trial.

                                      II.

     We review matters relating to the setting of bond and the conditions

attached to a defendant’s pre-trial release on bond under an abuse of

discretion standard. See Hernandez v. Roth, 890 So.2d 1173, 1174 (Fla.

3d DCA 2004). Pursuant to Arthur, “before release on bail pending trial

can ever be denied, the state must come forward with a showing that the

proof of guilt is evident or the presumption is great. The state’s burden, in


                                      3
order to foreclose bail as a matter of right, is to present some further

evidence which, viewed in the light most favorable to the state, would be

legally sufficient to sustain a jury verdict of guilty.” Arthur, 390 So. 2d at

720.

       Although Martinez argues that most of the evidence presented was

circumstantial, we find no abuse of discretion in the trial court’s finding that

the State met its burden under Arthur that Martinez ordered the hit on

Jones. The State presented a bevy of evidence demonstrating Martinez

hired Javon Carter to murder the victim to prevent her from testifying

against her boyfriend Kelly Nelson in Nelson’s trial for armed robbery.   2



                                           III.

       Pursuant to Arthur, after the State meets its burden the trial court has

discretion to grant or deny bail. When the trial court is determining this

question, “the burden is on the accused to demonstrate that release on bail

is appropriate. It is with regard to this question that consideration of the

likelihood that the accused will flee, regardless of the sureties required,

2
  The state introduced numerous jail calls between Martinez, Nelson,
Romel Robinson and Javon Carter. In the calls, Martinez repeatedly stated
she wanted to “kill that hoe” (Jones) and that “she has to die.” The calls
detailed the plan and price of Jones’ murder. One call details Carter’s
objection to an attempt to negotiate the price down from $15,000. While
Martinez’s counsel argues these calls were made regarding a different
matter, there was no abuse of discretion in the trial court’s conclusion that
the calls demonstrated Martinez hired Carter to kill Jones.

                                       4
becomes appropriate.” Arthur, 390 So. 2d at 720. Here, the trial court

found Martinez was not entitled to release on bail under the circumstances.

      Under Florida law a trial court’s order on bond is presumed to be

correct and a petitioner seeking to challenge a trial court’s determination on

bond must present evidence to overcome that presumption.                  See

Hernandez v. Roth, 890 So. 2d 1173, 1174 (Fla. 3d DCA 2004) (“Because

trial judges are in a superior position to determine what conditions will be

required to ensure that the defendant will appear in future proceedings and

that the defendant is not a risk to the community, a defendant seeking a

writ of habeas corpus ‘must adduce evidence sufficient to overcome the

presumption of correctness of the trial court’s order.’” (quoting State ex rel.

Smith v. Untreiner, 246 So. 2d 158, 159 (Fla. 1st DCA 1971))).

      Martinez fails to overcome the presumption of correctness of the trial

court’s order. Further, we find no error in the trial court’s well-reasoned

order denying pre-trial release finding Martinez is a danger to the

community, to any potential witnesses in the case against her and there

are no conditions of release that would assure her presence at trial or

protect the safety of the community.

      Denied.




                                       5